Hawkins, Judge,
dissenting. The alleged trust deeds or agreements are attacked by the plaintiff upon two grounds; first, that they violate the statute of the State of Georgia against the establishment of perpetuities; and second, that they constitute an illegal attempt to set up a trust by and for a person of full age and capacity. In passing upon these questions, we will take up the grounds of attack in the inverse order of their statement. It will be noted that the agreements sought to be set aside, attempt to create a trust for and in behalf of the plaintiff grantor for and during his lifetime, out of his own property, it being alleged that the plaintiff is a person of full age and capacity, and this can not be done under the law.
The Code, § 108-114, declares that '“trust estates may be created for the benefit of any minor or person non compos mentis,” and .makes further provision for the creation of trusts commonly referred to as “spendthrift trusts,” but it is not contended in this case that the plaintiff comes within the latter- classification, nor is it contended that he is a minor, or that he is non compos mentis. In Sargent v. Burdett, 96 Ga. 111 (supra), it was held: “A person can not by deed create out of his own property, upon his ownl behalf, a trust estate. A deed executed for such a purpose is void] and passes no interest, legal or equitable, to the trustees named: In such a case the whole title remains in the grantor, and the property so sought to be conveyed is subject to the payment of his debts.”
In Wright v. Hill, 140 Ga. 554, 565 (79 S. E. 546), this court quoted approvingly the following excerpt from Gray on Restraints on Alienation: “It is against public policy that a man ‘should have an estate to live on, but not an estate to pay bis debts with/ . . and should have the benefits of wealth without the responsibilities. The common law has recognized certain classes of persons who may be kept in pupilage, viz., infants, lunatics, married women; but it has held that sane grown men must look out for themselves, — that it is not the .function of the law to join in the futile effort to save the foolish and the vicious from the consequences of their own vice and folly. It is wholesome doctrine, fit to produce a manly race, based on sound morality and wise philosophy.” See also DeVaughn v. Hays, 140 Ga. 208 (78 S. E. 844); Munford v. Peeples, 152 Ga. 31 (108 S. E. 454). Under *61these authorities, we hold that the instruments here attacked, in so far as they seek to set iip a trust for the benefit of the plaintiff for and during his life, are invalid, and subject to the attack made. In determining whether the agreements here attacked violate the rule as to remoteness, we must keep in mind the rule as stated in 48 C. J. 943, as follows: “The question of remoteness . . is to be determined by reference to possible, not actual events, which is to say, to the remotest time at which, in any event or circumstance possible at its creation, and without regard to what actually happens, a devise or limitation might take effect.” The Code, § 85-707, declares: “Limitations of estates may extend through any number of lives in being at the time when the limitations commence, and 21 years, and the usual period of gestation added thereafter. A limitation beyond that period the law terms a perpetuity, and forbids its creation. When an attempt is made to create a perpetuity, the law gives effect to the limitations not too remote, declaring the others void, and thereby vests the fee in the last taker under legal limitations.”
In Gray’s Hule against Perpetuities, § 214, it is said: “It is not enough that a contingent event may happen, or even that it will probably happen, within the limits of the rule against perpetuities; if it can possibly happen beyond those limits, an interest conditioned on it is too remote.” In Overby v. Scarborough, 145 Ga. 875 (90 S. E. 67), it was said: “On September 26, 1866, William McLendon conveyed to John T. Duncan, ‘for the use, benefit, and advantage in trust for Elizabeth S. Duncan of said State and County, wife of said John T. Duncan, exempt from the marital claims of John T. Duncan or any future husband said Elizabeth S. Duncan may have, for her sole and separate use, and on her decease to said John T. Duncan for the use, benefit, and advantage in trust for any future wife he may have, subject to the foregoing limitation, and on her decease to all the children of the said John T. Duncan [certain described property including the land in controversy]. To have and to hold the above-described property to him, the said John T. Duncan, in trust for said Elizabeth S. Duncan or any future wife of the said John T. Duncan, and to all the children of the said John T. Duncan as specified, forever.’ At the time of the delivery of this deed there were two children of John T. Duncan in life, one a child of himself and his then living wife, *62Elizabeth Duncan, and the other a child of his by a former wife. Subsequently Elizabeth died, and in 1876 John T. Duncan married his third wife, Nannie Duncan, by whom he had other children. Held, that the deed violates the provision of the law against the creation of perpetuities. The estate for life sought to be created for the last wife of J. T. Duncan is void for remoteness.” In Shewmake v. Robinson, 148 Ga. 287 (96 S. E. 564), this court, in passing upon the validity of a deed conveying certain property; to Hal P. Shewmake “to have and to hold the above-describedj property unto the said Hal P. Shewmake upon the following terms, conditions, and trusts, to wit: 1st: To hold said propertyj in trust for the sole and separate use of Dorabell Webb Shewmake,i the wife of said Hal P. Shewmake, and any children which mayj be born unto the said Hal P. Shewmake by said Dorabell Webbj Shewmake, for and during her natural life, then, in the event ofj the death of the said Dorabell Webb Shewmake, in further trust; for any future wife of said Hal P. Shewmake, and any children! that may be born to him by his present or any future wife, for! and during the natural life of such future wife,” etc., held that:; ‘“The deed violates the provision of law against the creation of per-! petuities. The estate for life sought to be created for any subsequent wife of Hal P. Shewmake and any children of his by any such wife is void for remoteness.”
At the time of the execution of the instruments now under consideration, the plaintiff, Hugh Comer Howell, had no wife; no one could say at that time that he would marry within twenty-two years, or that the person whom he would marry, if he ever did, was in life at the time the instruments were executed. Applying the foregoing rulings to the instruments now under consideration, we hold that in so far as they seek to create a trust “for the future wife and child, or children of the said Hugh Comer Howell, should he thereafter marry and leave a wife, child or children,” they are void for remoteness, and violate the law against the creation of perpetuities. Counsel for the plaintiff in error have filed a most excellent brief, citing many authorities dealing with various kinds of trusts, the duties of trustees, and other questions; but after careful consideration of all of the authorities cited, none of them requires a different ruling from that here made. To undertake to distinguish each of the many cases cited would consume *63much time and space. In none of them, however, did a person sni juris seek to create a trust for and in his own behalf for life, and out of his own property; and in most of them a valid trust was created by the person executing the trust agreement for the benefit of some other person or persons then in being, and in at least these two particulars they are distinguishable from the present case. The plaintiff's petition set forth a good cause of action, and the court did not err in overruling the general demurrer. Mr. Chief Justice Eussell joins in this dissent.